Name: Council Regulation (EC) No 1318/2002 of 22 July 2002 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: international affairs;  Africa;  defence;  European Union law;  coal and mining industries;  international trade
 Date Published: nan

 Avis juridique important|32002R1318Council Regulation (EC) No 1318/2002 of 22 July 2002 concerning certain restrictive measures in respect of Liberia Official Journal L 194 , 23/07/2002 P. 0001 - 0004Council Regulation (EC) No 1318/2002of 22 July 2002concerning certain restrictive measures in respect of LiberiaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof,Having regard to Council Common Position 2001/357/CFSP(1) as amended and extended in Common Position 2002/457/CFSP(2),Having regard to the proposal from the Commission,Whereas:(1) In Resolution 1408 (2002) of 6 May 2002, the United Nations Security Council, acting under Chapter VII of the Charter of the United Nations, decided to extend and amend the restrictive measures imposed on the Government of Liberia for its support to armed rebel groups in the region, laid down in United Nations Security Council Resolution 1343 (2001) of 7 March 2001.(2) Certain of these measures fall within the scope of the Treaty and, therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the territory of the Community is concerned. For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty,HAS ADOPTED THIS REGULATION:Article 11. Without prejudice to the powers of the Member States in the exercise of their public authority, it shall be prohibited to provide Liberia with technical training or assistance related to the provision, manufacture, maintenance or use of arms and related material of all types including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned.2. The prohibition referred to in paragraph 1 shall not apply in cases where the Committee established by paragraph 14 of United Nations Security Council 1343 (2001) has granted an exemption in advance. Such exemptions shall be obtained through the competent authorities of the Member States listed in Annex I to this Regulation.Article 2The direct or indirect import into the Community of all rough diamonds from Liberia, as defined in Annex II to this Regulation, whether originating there or not, shall be prohibited.Article 3The Commission shall be empowered to:- amend Annex I on the basis of information supplied by Member States,- amend Annex II in order to bring it into line with changes that may be made to the Combined Nomenclature.Article 4Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Committee established by paragraph 14 of United Nations Security Council 1343 (2001) for the purpose of the effective implementation of this Regulation.Article 5The Commission and the Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgements handed down by national courts.Article 6This Regulation shall apply notwithstanding any rights conferred, or obligations imposed, by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation.Article 71. Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive. Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed, shall be those determined by the Member States in order to give effect to Article 6 of Regulation (EC) No 1146/2001 of 11 June 2001 concerning certain restrictive measures in respect of Liberia(3).2. Each Member State shall be responsible for bringing proceedings against any natural or legal person, entity or body under its jurisdiction, in cases of violation of any of the prohibitions laid down in this Regulation by such person, entity or body.Article 8This Regulation shall apply- within the territory of the Community, including its airspace,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any person elsewhere who is a national of a Member State, and- to any legal person, entity or body which is incorporated or constituted under the law of a Member State.Article 9This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall expire on 8 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 126, 8.5.2001, p. 1.(2) OJ L 155, 14.6.2002, p. 62.(3) OJ L 156, 13.6.2001, p. 1. Regulation (EC) No 1146/2001 expired on 8 May 2002.ANNEX IList of competent authorities referred to in Article 1(2)BELGIUMMinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la coopÃ ©ration au dÃ ©veloppement Egmont 1Rue des Petits Carmes 19B - 1000 Bruxelles Direction des relations Ã ©conomiques et bilatÃ ©rales extÃ ©rieures (a) Service Afrique du Sud du Sahara (B.22) Tel. (32-2) 501 85 77(b) Coordination de la politique commerciale (B.40) Tel. (32-2) 501 83 20(c) Service transports (B.42) Tel. (32-2) 501 37 62 Fax (32-2) 501 88 27MinistÃ ¨re des affaires Ã ©conomiques ARE 4 o division, service des licences Avenue du GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles Tel. (32-2) 206 58 16/27 Fax (32-2) 230 83 22DENMARKErhvervs- og Boligstyrelsen Dahlerups PakhusLangelinie AllÃ © 17DK - 2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01 Udenrigsministeriet Asiatisk Plads 2 DK - 1448 KÃ ¸benhavn K Tel. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK - 1216 KÃ ¸benhavn K Tel. (45) 33 92 33 40 Fax (45) 33 93 35 10GERMANYBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D - 65760 Eschborn Tel. (49) 61 96 908-0 Fax (49) 61 96 908-800GREECEMinistry of National Economy General Secretariat for International Economic RelationsGeneral Directorate for Policy Planning and Management1 Kornarou str. GR - 105 63 Athens Tel. (30) 10 328 64 01-3 Fax (30) 10 328 64 04 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã KÃ ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1, GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã Ã ·Ã » (30) 10 328 64 01-3 Ã ¦Ã ±Ã ¾ (30) 10 328 64 04SPAINMinisterio de EconomÃ ­a DirecciÃ ³n General de Comercio Inversiones Paseo de la Castellana, 162 E - 28046 Madrid Tel. (34) 913 49 38 60 Fax (34) 914 57 28 63FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirectsCellule embargo - Bureau E2Tel. (33) 1 44 74 48 93 Fax: (33) 1 44 74 48 97 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des Nations unies et des organisations internationales Tel. (33) 1 43 17 59 68 Fax (33) 1 43 17 46 91IRELANDDepartment of Enterprise, Trade and Employment Licensing Unit Earlsfort CentreLower Hatch St.Dublin 2 Ireland Tel. (353) 1 631 2121 Fax (353) 1 631 2562ITALYMinistero degli Affari esteri D.G.A.E.-Uff. X Roma Tel. (39) 06 36 91 37 50 Fax (39) 06 36 91 37 52 Ministero del Commercio estero Gabinetto Roma Tel. (39) 06 59 93 23 10 Fax (39) 06 59 64 74 94 Ministero dei Trasporti Gabinetto Roma Tel. (39) 06 44 26 71 16/84 90 40 94 Fax (39) 06 44 26 71 14LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des Licences 21, rue Philippe II L - 2340 Luxembourg Tel. (352) 478 23 70 Fax (352) 46 61 38NETHERLANDSMinisterie van Buitenlandse Zaken Directie Verenigde NatiesAfdeling Politieke Zaken2594 AC Den Haag Nederland Tel. (31) 70 348 42 06 Fax (31) 70 348 67 49AUSTRIABundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Abteilung C/2/2 LandstraÃ er HauptstraÃ e 55-57 A - 1030 Wien Tel. (43-1) 711 00 Fax (43-1) 711 00-8386PORTUGALMinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P - 1350-179 Lisboa Tel. (351) 21 394 60 72 Fax (351) 21 394 60 73FINLANDUlkoasiainministeriÃ ¶/Utrikesministeriet PB 176 FIN - 00161 Helsingfors Tel. (358) 9 16 05 59 00 Fax (358) 9 16 05 57 07SWEDENRegeringskansliet UtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tel. (46) 8 405 10 00 Fax (46) 8 723 11 76UNITED KINGDOMForeign and Commonwealth Office Sanctions UnitUnited Nations DepartmentKing Charles Street London SW1A 2AH United Kingdom Tel. (44) 207 72 70 36 39 Fax (44) 207 72 70 14 73 Export Control Organisation Department of Trade and Industry Kingsgate House66-74 Victoria StreetLondon SW1E 6SW United Kingdom Tel. (44) 171 215 6740 Fax (44) 171 222 0612ANNEX IIRough diamonds referred to in Article 2>TABLE>